Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-2, drawn to a device comprising: a plurality of UV-C reflecting tubes mechanically coupled together to form said working area, wherein each one of said UV-C reflecting tubes includes a plurality of apertures and a plurality of ultraviolet type-C light emitting diodes that provide UV-C light into said working area through said apertures, wherein at least two of said plurality of ultraviolet type-C light emitting diodes are centered at a wavelength between 250 and 275 nanometers; and 
a plurality of cooling fans that provide air into said housing, wherein said cooling fans do not provide air into said working area, classified in A61L 2/10.
II.	Claim(s) 3, drawn to a computer-readable medium having program logic imprinted thereon for performing the method comprising: 
a graphical user interface, wherein said graphical user interface includes a virtual button for adding a three-dimensional object into a three- dimensional virtual environment, 
a virtual air inlet for adding virtual airflow into said virtual environment, 
a virtual air outlet for extracting virtual airflow from said virtual environment, 
a virtual inactivation device having an device airflow inlet and a device airflow outlet for inactivating a pathogen at an inactivation rate that travels through said device inlet and outlet, 
a virtual pathogen generator for generating a pathogen, wherein said virtual pathogen may be selected from a list of multiple pathogens and each one of said multiple pathogens is associated with a different inactivation rate for said virtual inactivation device, respectively, classified in A61L2/24.

The inventions are distinct, each from the other, because of the following reasons:

1.	Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as ultraviolet type-C light emitting diodes that provide UV-C light into said working area through said apertures, wherein at least two of said plurality of ultraviolet type-C light emitting diodes are centered at a wavelength between 250 and 275 nanometers; and cooling process via a plurality of cooling fans that provide air into said housing, wherein said cooling fans do not provide air into said working area

2.	Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus (i.e. on a computer system for virtually simulating a sterilizer system with at least a graphical user interface, wherein said graphical user interface includes a virtual button for adding a three-dimensional object into a three- dimensional virtual environment, and a virtual pathogen generator for generating a pathogen, wherein said virtual pathogen may be selected from a list of multiple pathogens and each one of said multiple pathogens is associated with a different inactivation rate for said virtual inactivation device).

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


During a telephone conversation with Andrew Vetter on November 7, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-2.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 3 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over NOMURA et al. (US 20180356109 A1) in view of YU et al. (KR 20170029781 A).
Regarding claim 1, NOMURA discloses a device comprising: 
a housing (fig. 20, 12 with 15); 
a fan (15), located in said housing, for bringing an external air (a 13) from outside of said housing to a working area (at 10c) inside of said housing; 
a plurality of UV-C reflecting tubes (fig. 18, plural UV emitter sections/tubes 10a) (fig. 20; subsequent sections/tubes 10c that are composed of tube 40c with reflective portions 30c/3 and UV emitter 10c/20c) mechanically coupled together to form said working area, wherein each one of said UV-C reflecting tubes (10a) (10c composed of 40c with 30c/3) includes a plurality of apertures [0114 Note in 10a for plural UV emitters 20a] and a plurality of ultraviolet type-C light emitting diodes (20a) (20c) [0046 Note 254nm] [0157] that provide UV-C light into said working area through said apertures, wherein at least two of said plurality of ultraviolet type-C light emitting diodes are centered at a wavelength between 250 and 275 nanometers [0046 Note 254nm]; and 

(figs. 1-2; UV emitter section/tube 10a, UV emitter 20a, reflector 3);
(fig. 18, subsequent UV emitter sections/tubes 10a); 
(figs. 1-3, and 18-21; air inlet 13, fan 15, housing 12, UV emitters 10a, 10b, 10c, tube 40a, 40b, 40c, reflective interior 30a)
[0044] [0046-0048] (Note UVC covers the range of 100–280 nm)
	[0114] 
	[0128-0131]
	[0157].
     	But NOMURA fails to disclose a plurality of cooling fans that provide air into said housing, wherein said cooling fans do not provide air into said working area.
    	YU, however, discloses a UV LED array (fig. 1, 252) composed of a UV LED source (fig. 1, 252) (abstract) with
a plurality of cooling fans (220, 240) that provide air into said housing (501 at inlet 502), wherein said cooling fans do not provide air into said working area (post 102).
(machine translation, pgs. 3-6).
Regarding claim 1, NOMURA as modified by YU differs from the claimed invention by not explicitly showing a plurality of cooling fans.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for plural cooling fans/cooling fans per LED unit, since it has been held that mere duplication of parts has no patentable significance, unless a new and unexpected result is produced, and involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of NOMURA, with fans for cooling the UV LED, as taught by YU, to use as a known cooling fan configuration for UV LED’s to ensure proper UV LED operating temperatures and thereby increased equipment lifetime by preventing LED failure due to overheating.


2.	Claim(s) 2 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over NOMURA et al. (US 20180356109 A1) in view of YU et al. (KR 20170029781 A); hereinafter “the combined references”, as applied to claim 1 above, and further in light of SEKI et al. (JP 2011143350 A).
Regarding claim(s) 2, the NOMURA discloses UV-C light sources (20a) (20c) [0046 Note 254nm] [0157] 
     	But the combined references fail to disclose wherein at least one of said UV-C light sources is optically coupled to a UV-C fiber optic.  
SEKI, however, discloses a UV-C light sources (figs. 3-4; 11) optically coupled to a UV-C fiber optic (22) 
(machine translation, pgs. 3-4).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with UV-C light sources is optically coupled to a UV-C fiber optic, as taught by SEKI, to use as a known configuration for bundling the UV light output from plural UV LED’s to a single emitter head via a fiber optic connection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881